
	

114 S2718 IS: Perkins Fund for Equity and Excellence
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2718
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mr. Kaine (for himself, Ms. Baldwin, Mr. Portman, Mrs. Capito, and Ms. Ayotte) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical Education Act of 2006 to support innovative
			 approaches to career and technical education and redesign the high
			 school experience for students by providing students with equitable access
			 to rigorous, engaging, and relevant real world education through
			 partnerships with business and industry and higher education that prepare
			 students to graduate from high school and enroll into postsecondary
			 education without the need for remediation and with the ability to use
			 knowledge to solve complex problems, think critically, communicate
			 effectively, collaborate with others, and develop academic mindsets.
	
	
		1.Short title
 This Act may be cited as the Perkins Fund for Equity and Excellence.
		2.Career and Technical Education Fund for Excellence and Equity
 (a)In generalTitle II of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2371 et seq.) is amended to read as follows:  IICareer and Technical Education Fund for Excellence and Equity 201.PurposeThe purpose of this title is to support innovative approaches to career and technical education and redesign the high school experience for students by providing students with equitable access to rigorous, engaging, and relevant real world education through partnerships with business and industry and higher education that prepare students to graduate from high school and enroll into postsecondary education—
 (1)without the need for remediation; and (2)with the ability to use knowledge to solve complex problems, think critically, communicate effectively, collaborate with others, and develop academic mindsets.
 202.DefinitionsIn this title: (1)In generalExcept as otherwise provided in section 3 or this section, the terms used in this title have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Career and technical education program of studyThe term career and technical education program of study means a coordinated, nonduplicative sequence of high school and postsecondary academic and technical courses that—
 (A)incorporates rigorous, State-identified college and career readiness standards, including State-identified career and technical education standards that address both academic and technical knowledge and skills that are aligned with the needs of in-demand industry sectors or occupations for the State, region, or local area;
 (B)supports attainment of employability and career readiness skills; (C)progresses in content specificity (by beginning with all aspects of an industry or career cluster and leading to more occupationally specific instruction and by preparing students for ongoing postsecondary career preparation);
 (D)incorporates multiple entry and exit points with portable demonstrations of technical or career competency, which may include credit-transfer agreements or industry-recognized credentials; and
 (E)culminates in the attainment of a recognized postsecondary credential. (3)CertificateThe term certificate means—
 (A)an occupation-specific certificate that— (i)is aligned with State standards of career and technical education, or other standards developed by a State industry sector in an in-demand industry sector or occupation;
 (ii)provides for skills that can be assessed; and
 (iii)identifies clearly the specific skills that the certificate qualifies the receiving candidate to demonstrate; or
 (B)a career pathways program certificate that is based on quality program standards and provides for individual assessments of skill attainment and college and career readiness.
 (4)Eligible entityThe term eligible entity means a local educational agency, or a consortium of local educational agencies— (A)in partnership with—
 (i)1 or more institutions of higher education; (ii)1 or more employers, or a consortium of employers; and
 (iii)a qualified intermediary, which may include a local workforce development board, established under section 107 of the Workforce Innovation and Opportunity Act; and
 (B)that may be in partnership with 1 or more additional external partners. (5)In-demand industry sector or occupationThe term in-demand industry sector or occupation has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act.
 (6)Integrated courseThe term integrated course means a course offered by a high school for credit toward a regular high school diploma that combines instruction in core academic subjects with career and technical education that, where applicable, is fully aligned with the State’s challenging State academic standards required under section 1111(b) of the Elementary and Secondary Education Act of 1965.
 (7)Qualified intermediaryThe term qualified intermediary means an entity that demonstrates expertise to build, connect, sustain, and measure partnerships with entities such as employers, schools, community-based organizations, postsecondary institutions, social service organizations, economic development organizations, and workforce systems to broker services, resources, and supports to youth and the organizations and systems that are designed to serve youth, including—
 (A)connecting employers to classrooms; (B)assisting in the design and implementation of career and technical education programs of study;
 (C)assisting in the development of curricula and assessments;
 (D)delivering professional development; and (E)connecting students to internships and other work-based learning opportunities.
 (8)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. 203.Grants authorized (a)ReservationFrom the total amount of funds available under section 207 for a fiscal year, the Secretary shall reserve—
 (1)not more than 5 percent for national activities, which the Secretary shall use for technical assistance, including the development of State career readiness indicators, data collection and dissemination, and evaluation and reporting activities; and
 (2)not less than 5 percent for the Bureau of Indian Education for activities consistent with the purpose of this title.
 (b)GrantsFrom the total amount of funds available under section 207 for a fiscal year and not reserved under subsection (a), the Secretary shall award grants on a competitive basis to eligible entities, based on the quality of the applications submitted under section 204, to implement activities described under section 205.
 (c)Grant durationGrants awarded under this title shall be for a period of 5 years, conditional after 3 years on satisfactory progress on the performance indicators described in section 206(b), as determined by the Secretary.
 (d)PriorityIn awarding grants under this title, the Secretary shall give priority to applications from eligible entities that—
 (1)will serve the greatest percentage of students in poverty based on— (A)the poverty rate of the geographic area to be served under the grant according to the most recent census;
 (B)the number and percentage of students from low-income families, adjusted for cost-of-living; and (C)the median income level of the geographic area to be served under the grant according to the most recent census;
 (2)include a process for measuring career-readiness for the purposes described under section 206(c)(1);
 (3)propose a strategy to enroll participating students in— (A)multiple integrated courses per academic year; and
 (B)a progression of integrated courses with enhanced rigor from 9th through the 12th grade; (4)provide students with paid internships or other paid work-based learning experiences; and
 (5)include partnerships with employers from an in-demand industry sector or occupation. (e)Matching requirement (1)In generalEach eligible entity awarded a grant under this title shall provide, from non-Federal sources, an amount (which may be provided in cash or in kind) to carry out the activities supported by the grant—
 (A)in year 4 of the grant, equal to 25 percent of the amount of the grant; and (B)in year 5 of the grant, equal to 50 percent of the amount of the grant.
 (2)WaiverThe Secretary may waive the matching requirement described under paragraph (1) based on a determination that the eligible entity is unable to provide the matching funds due to inadequate financial resources.
								204.Application
 (a)In generalAn eligible entity that seeks a grant under this title shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (b)ContentsEach application submitted under subsection (a) shall include, at a minimum, a description of the following:
 (1)The integrated courses that will be offered to students in at least one core academic subject per student enrolled in a participating school, per year, in courses that meet college and university admissions requirements, as validated by the Secretary based on evidence submitted by the eligible entity.
 (2)Articulation and placement agreements between participating local educational agencies and institutions of higher education for at least one career and technical education program of study aligned with an in-demand industry sector or occupation that ensures that student completion of such program of study results in either a recognized postsecondary credential or academic credit toward a recognized postsecondary credential.
 (3)The role of employer partnerships under the grant, including how such partnerships will be utilized to—
 (A)provide students with a continuum of work-based learning experiences, including opportunities such as career exploration, job shadowing, pre-apprenticeship programs, mentoring, internships, school-based enterprises, and virtual work-based learning opportunities;
 (B)engage employers in program design, curriculum development, program evaluation, and assessments of student work; and
 (C)provide educators with externship opportunities. (4)The integrated student supports that will be made available to address the comprehensive needs of students, which may include—
 (A)accelerated and targeted instruction for historically underserved students served under this Act who require additional support in order to meet proficiency requirements in core academic or technical subjects;
 (B)universal and individualized academic and nonacademic, college and career guidance and counseling, beginning in middle school that includes the development of individual development plans for each student and is reviewed at regular intervals throughout the school year and annually;
 (C)a system of timely, consistent, and structured student supports that include an assessment of academic and career and technical coursework needed for high school completion and successful postsecondary education transition, work-based learning experiences, the development of career objectives, and college planning, including financial planning; and
 (D)a community-based approach that provides wraparound academic, social and emotional, and health supports to improve overall youth development.
 (5)The accelerated and differentiated learning opportunities supported by evidence-based strategies for special populations, including students underrepresented in the fields of science, technology, engineering, and mathematics, English learners, students with disabilities, Native students, pregnant and parenting students, foster youth, court-involved youth, and homeless youth.
 (6)The roles and responsibilities of each partner within the eligible entity, including— (A)a description of which partner will serve as the fiscal agent and why that entity is best qualified to serve in this capacity; and
 (B)a description of the role of the qualified intermediary, including how such entity will coordinate activities between the participating local educational agencies, institutions of higher education, employers, and other local partners, as appropriate, and how it will provide resources and services aligned with the activities included within the application described under this section, including technical assistance, professional development, and coordinating internships and work-based learning opportunities.
 (7)An assurance that the activities under this grant are coordinated and aligned, as appropriate, with the State plan under section 122 of the State in which the entity is located.
 205.Allowable activitiesAn eligible entity receiving a grant under this title may use grant funds to implement the following:
 (1)Career and technical education programs of study, including relevant work-based learning opportunities, aligned to postsecondary education training, degrees, and certificates.
 (2)Dual or concurrent enrollment programs and early college high school programs that provide equitable access to high-quality, credit bearing community college courses, and programs that accelerate and facilitate the completion of a recognized postsecondary credential.
 (3)Evidence-based transitional support strategies for students who have yet to meet postsecondary education eligibility requirements or who require remediation in mathematics or English in order to progress to credit-bearing and degree-applicable coursework.
 (4)Teacher and leader experiential and information-gathering site visits for the purpose of effectively implementing the activities under the grant.
 (5)Supporting professional development of educators and business partners, which may include— (A)integrated professional development between core academic teachers and teachers of career and technical education;
 (B)allocating time for integrated curriculum design and development; (C)evidence-based delivery models of professional development that are structured to improve the quality of course delivery for career and technical education and core subject integration;
 (D)evidence-based strategies that effectively prepare teachers, counselors, principals, and service providers, including through professional development with a focus on equity, that addresses the needs of historically underserved students;
 (E)structured interdisciplinary collaboration and common planning time built into a school’s master schedule;
 (F)teacher and leader externship programs developed in partnership with business or industry and local postsecondary education institutions;
 (G)cross-credentialing to provide teachers with both an academic single-subject credential and a career and technical education credential; and
 (H)outreach and recruitment efforts that diversify and ensure equitable student access to pathways and career and technical education programs of study.
 (6)Research-based strategies used to provide additional support and facilitate accelerated instruction such as extended learning time opportunities.
 (7)Paid student internships or other paid work-based learning experiences. (8)Guidance counseling and other activities that support student transitions to postsecondary education.
							206.Reporting and evaluation
 (a)In generalEach eligible entity that receives a grant under this title shall annually, for each year of the grant, provide a report to the Secretary that includes a description of outcomes on the indicators described under subsection (b), disaggregated by special populations, and the subgroups described in section 1111(b)(2)(B)(xi) of the Elementary and Secondary Education Act.
 (b)IndicatorsEach eligible entity that receives a grant under this title shall report on the following indicators:
 (1)Performance on the assessments required under section 1111 of the Elementary and Secondary Education Act, including the number and percentage of participating students demonstrating academic growth.
 (2)The number and percentage of students graduating with a regular high school diploma within 4 years, including disaggregation by diploma type, and, where available, who meet any of the following:
 (A)Enroll in a registered apprenticeship program. (B)Enroll in at least one remedial course at an institution of higher education.
 (C)Enroll in a 2-year or 4-year institution of higher education and persist beyond the first year of postsecondary education.
 (D)Graduate from a 2-year or 4-year program at an institution of higher education. (E)Secure employment within 6 months of graduating from an institution of higher education.
 (3)The number and percentage of students receiving— (A)a recognized postsecondary credential or an industry-recognized credential in in-demand industry sectors or occupations while enrolled in high school; or
 (B)academic credit toward recognized postsecondary credentials while enrolled in high school. (4)The number and percentage of students participating in work-based learning opportunities while enrolled in high school, including pre-apprenticeship programs, that include an employer assessment of student performance.
 (c)Permissible indicatorsEach eligible entity that receives a grant under this title may report on the following indicators: (1)The number and percentage of students scoring proficient or advanced on assessments of career readiness.
 (2)The number and percentage of students scoring proficient or advanced on capstone experiences that are evaluated by peers, educators, and employers.
 (3)The number and percentage of students who have mentors and participate in a formal mentoring program.
 (4)Student attendance rates, including rates of chronic absenteeism. (5)As appropriate, any indicators described in section 116(b)(2) of the Workforce Innovation and Opportunity Act.
 (d)Grant or contract for evaluationFrom among funds reserved under section 203(a)(1), the Secretary shall award a grant or contract to an entity outside the Department to conduct an evaluation of the activities assisted under this title and their impact as measured by the indicators described under this section. Results from the evaluation shall provide information on effective practices that can be replicated.
 207.FundingFor any fiscal year for which the amount appropriated to carry out title I is more than $1,200,000,000, not more than $500,000,000 shall be made available to implement activities under this title..
 (b)Conforming amendmentsThe Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended— (1)in section 3—
 (A)by striking paragraph (23); and (B)by striking paragraph (32);
 (2)in section 113(c)(2), by striking or 201; and (3)in section 122(d), by striking paragraph (1).
